I concur in the order directing a writ of mandate to issue, but solely for the reason that the two claims for work done, and which are the subject of our consideration, appear to have been properly incurred in the completion of construction of the two state buildings provided for by the act of 1913 (Stats. 1913, p. 389). I do not agree with my associates that the statute here under consideration should be construed to permit the expenditure of money appropriated by it "for the rearrangement of the state capitol building." We have before us, tested by its title, an act appropriating the sum of three hundred thousand dollars for the completion of construction, and equipment, and furnishing state buildings in the city of Sacramento for state purposes, the erection of which was the sole objective of the bond issue provided by the act of 1913, supra. Any matters of legislation contained in the body of the act not bearing on the completion of construction, *Page 30 
equipment, or furnishing of those buildings should go out. (Const., art. IV, sec. 24; Spier v. Baker, 120 Cal. 370, 373 [41 L.R.A. 196, 52 P. 659].) Unless that be done, the act, in my opinion, falls within the inhibition of article IV, section 34, of the constitution, which provides that any bill making an appropriation of money, except the budget bill, shall contain only one item, "and that for one single and certain purpose to be therein expressed."
Shenk, J., concurred.